Title: To James Madison from John Quincy Adams, 15 December 1817
From: Adams, John Quincy
To: Madison, James


Dear Sir.
Washington 15. December 1817.
In the Summer of 1816 I received under a cover from you, a Letter, addressed to Jeremy Bentham, of Queen Square Place, Westminster, a person then known to me only by reputation. I called at his house to deliver the Letter, but he was then absent in the Country, and I left the Letter to be forwarded to him. A few weeks afterwards a friend of his, who resides with him, a Mr Koe, came to my residence which was a few Miles out of the City, with the Compliments of Mr Bentham who was still absent, and a packet addressed to you, containing the first and second Parts of a Work which he was then publishing entitled Chrestomathia; which Packet I soon after forwarded with my Despatches to the Department of State; and which was I hope duly received by you.
I heard no more of Mr Bentham, until last Spring; when about two Months before I left England, I found it necessary to remove into London, to make the preparations for my departure. Mr Bentham who had in the mean time returned to his Town Residence, then called upon me, and from that time I saw him three or four times a week, and had frequent Conversations with him, upon the subjects of political economy, Legislation, Chrestomathic Instruction, and other Topics, with which his mind was over-occupied, but upon which the singularity of his humour, and the cheerful benevolence of his disposition, afforded an inexhaustible fund of entertainment; as the accumulated Mass of his knowledge furnished a Store no less copious of Instruction.

He soon communicated to me your Letter to him of which I had been the bearer, and I saw with regret that it had not produced the effect to which it appeared to me so well adapted, of convincing him that his proposal to you, in his Letter of 1811 was an impracticable undertaking. He had determined to renew to the Governors of each of the States of this Union, the offer in reference to each separate State, which he had first made to you, when Presiding over the whole confederate body, and which you had declined accepting. His mind was so stedfastly made up to the measure of making this proposal, that I found it useless to attempt eradicating the mentis gratissimus error, and I saw no justifiable motive for withholding my compliance to his only request, that I would take charge of the Books and Pamphlets which he destined for the Governors of the respective States, and transmit them upon my arrival in this Country.
I had received a printed circular Letter from Mr Nicholas then Governor of Virginia, as President of the Directors of the Literary Fund, requesting a communication of any ideas tending to promote the excellent objects of that institution, and particularly that of digesting and reporting a system of public education embraced in the views of the Legislature; and from a perusal of the first part of Mr Bentham’s Chrestomathia, being persuaded that this work would more fully respond to the invitation in the circular, than any thing that my own information could then suggest, or my leisure admit of being prepared, I showed Mr Bentham the circular Letter, and requested of him copies of both parts of his Chrestomathia, (the second part not having then been published) to send to the Governor of Virginia. He gave me the copy accordingly, and printed in a pamphlet, his Correspondence with you; the Circular of Mr Nicholas, and a circular from himself to the Governors of the States, to accompany his papers upon Codification, as he calls it and upon public Instruction—And since I left England he has printed eight Letters, to the People of the United States, copies of which he has sent to me to be distributed in such a manner as to give them extensive circulation.
I take the Liberty of enclosing to you, copies of these late publications, in which besides the general interest of the subjects to which they relate, you have a special property, as one of the immediate parties to the Correspondence, and as having in some sort given rise to the whole. Mr Bentham having sent you copies of most of his former works, you are already well acquainted both with his personal character, and with his Style.
The enclosed Letters from the Governor of New Hampshire and his Son, (which after perusing, I must request the favour of you to return) are upon a very different subject. I send them to you, at the suggestion of the President, who thinks that a compliance with the request that a copy of the Journal of the Convention should be allowed to be taken for publication, ought to be subject to your opinion that it may be done without public inconvenience.

I am happy to avail myself of this opportunity of expressing to you, the high respect and veneration that I entertain for your character, and of renewing the personal acknowledgments, which I feel to be due from me, for the repeated instances of trust and Confidence, with which I was honoured by you in the course of your public Administration. I beg to be respectfully remembered to your Lady, and remain with the sincerest attachment, Dear Sir, your very humble and obedt Servt.
John Quincy Adams
